                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MARYLAND

RYAN ANTHONY SALANDY,                           *

Petitioner,                                     *

v.                                              *           Civil Action No. PWG-19-481

WARDEN ALLEN GANG and                           *
THE ATTORNEY GENERAL OF THE
STATE OF MARYLAND,                              *

Respondents.                             *
                                        ***
                                 MEMORANDUM OPINION

       Ryan Anthony Salandy filed a Petition for Writ of Habeas Corpus on February 15, 2019,

challenging his 2016 conviction for second-degree murder in the Circuit Court for Montgomery

County, Maryland. Pet. 10, ECF No. 1. He alleges that the indictment underlying his judgment

of conviction was defective, the resulting sentence was unlawful, and his trial and appellate

attorney rendered ineffective assistance. Pet. Respondents assert that the Petition raises claims

that have not been exhausted and that there remains an available state court remedy for Salandy to

litigate those claims. Resp., ECF No. 7. Salandy argues in part that he presented each of his

constitutional claims to the Circuit Court for Montgomery County, Maryland, but the Circuit Court

“defaulted” by failing to issue a show cause order. Reply 4, ECF No. 11. Because his claims are

unexhausted, Salandy’s Petition shall be dismissed without prejudice.

                                          Background

       Salandy was tried and convicted in the Circuit Court for Montgomery County, Maryland,

of second-degree murder. State Ct. Record 21, ECF No. 7-1. On December 19, 2016, the court

sentenced him to 30 years of incarceration with all but 18 years suspended, to be followed by 5

years of probation. Id. at 22. Salandy noted a direct appeal to the Court of Special Appeals of
Maryland, challenging only the exclusion of “a video capturing [his] spontaneous reaction of

disbelief and shock upon learning that the victim had died.” See id. at 30. The Court of Special

Appeals concluded that, if there was any error on the trial court’s part in excluding the evidence,

such error was harmless, and it issued a June 14, 2018 opinion to that effect and a July 17, 2018

mandate. Id. at 35-42. Salandy then filed a petition for a writ of certiorari, which the Court of

Appeals of Maryland denied on October 3, 2018. Id. at 25, 43-53.

       Salandy filed a state petition for a writ of habeas corpus pursuant to Maryland Rule 15-303

and Md. Code Ann., Cts. & Jud. Proc. § 3-701 on October 22, 2018 in the Circuit Court for Anne

Arundel County, which transferred the case to the Circuit Court for Montgomery County. State

Ct. Record 55-56. The state court denied the petition on November 26, 2018, reasoning that the

Court of Special Appeals had affirmed his conviction and noting that he could bring his

“allegations . . . by way of post-conviction.” Id. at 58-59. Salandy did not file a petition for post-

conviction relief in state court; rather, he filed the current habeas petition in this Court on February

15, 2019. Pet.

                                             Discussion

       In his Petition, Salandy claims that: (1) the indictment underlying his judgment of

conviction was defective; (2) the resulting sentence was unlawful; and (3) his trial and appellate

attorney rendered ineffective assistance. Pet. Before this Court may consider the merits of claims

raised under 28 U.S.C. § 2254 that challenge the validity of a state court conviction, those claims

must be exhausted before the state courts. See 28 U.S.C. § 2254(b) and (c); see also Preiser v.

Rodriguez, 411 U.S. 475, 491 (1973). Under § 2254, “each ground for relief [is] an independent

claim,” and all claims in a petition must be exhausted. Samples v. Ballard, 860 F.3d 266, 274 (4th

Cir. 2017). As this Court previously informed Salandy, the exhaustion requirement is satisfied



                                                   2
by seeking review of each claim in the highest state court with jurisdiction to consider it. See ECF

No. 8. For a person convicted of a criminal offense in Maryland, this may be accomplished either

on direct appeal or in post-conviction proceedings. Salandy filed an appeal but did not raise any

of the issues he now raises in this Court.

       To exhaust a claim through post-conviction proceedings, a prisoner must raise the claim in

a petition filed in the circuit court where the petitioner was convicted and, if unsuccessful, must

also raise the claim in an application for leave to appeal to the Court of Special Appeals. See Md.

Code Ann., Crim. Proc. § 7-109. If the Court of Special Appeals denies the application, there is

no further review available and the claim is exhausted. See Cts. & Jud. Proc. § 12-202. However,

if the application is granted but relief on the merits of the claim is denied, the petitioner must file

a petition for writ of certiorari to the Court of Appeals. See Williams v. State, 292 Md. 201, 210-

11 (1981).

       Here, Salandy filed a state habeas petition in accordance with Md. Rule 15-302; it is not

clear from the state court docket what claims he raised. But, regardless whether he raised the

claims that he now presents, when the state court denied the petition, telling him that he could seek

relief through post-conviction proceedings in accordance with Md. Rule 4-402, he did not file a

petition for post-conviction relief or appeal the denial of his habeas petition. Thus, he did not

exhaust his claims through post-conviction proceedings. See Crim. Proc. § 7-109. Even though he

believes that the state court wrongly failed to issue a show cause order in response to his habeas

petition, this Court cannot hear that claim because the state court did not have a “full opportunity

to resolve” the issue. See O’Sullivan v. Boerckel, 526 U.S. 838, 845 (1999) (“[S]tate prisoners

must give the state courts one full opportunity to resolve any constitutional issues by invoking one

complete round of the State’s established appellate review process.”). And, insofar as he alleges



                                                  3
that the indictment underlying his judgment of conviction was defective, and therefore the

resulting sentence was unlawful, Salandy never filed a Rule 4-345(a) motion to raise that claim

before the state trial court. As Respondents correctly note, pursuant to Maryland Rule 4-345(a), a

trial court “may correct an illegal sentence at any time.” Without affording the state court any of

these opportunities to correct its own alleged errors, Salandy cannot raise the claims in federal

court. See O’Sullivan, 526 U.S. at 845.

                                          Filing Deadline

       Salandy must comply with a one-year filing deadline to file a habeas petition with this

Court following exhaustion of his claims. See 28 U.S.C. § 2244(d).1 Salandy is forewarned that

the one-year filing deadline begins to run on the date his conviction is final. The one-year period

is “tolled” during the time a properly filed post-conviction petition is pending in state court. See

28 U.S.C. ' 2244(d)(2); Harris v. Hutchinson, 209 F.3d 325, 328 (4th Cir. 2000). This means that

until a properly filed post-conviction petition is filed, the one-year time limitation for federal


       1
         This section provides:
   (1) A one-year period of limitation shall apply to an application for a writ of habeas
       corpus by a person in custody pursuant to the judgment of a State court. The
       limitation period shall run from the latest of-
       (A) the date on which the judgment became final by the conclusion of direct review
           or the expiration of the time for seeking such review;
       (B) the date on which the impediment to filing an application created by State action
           in violation of the constitution or laws of the United States is removed, if the
           applicant was prevented from filing by such State action;
       (C) the date on which the constitutional right asserted was initially recognized by
           the Supreme Court, if the right has been newly recognized by the Supreme
           Court and made retroactively applicable to cases on collateral review; or
       (D) the date on which the factual predicate of the claim or claims presented could
           have been discovered through the exercise of due diligence.
   (2) the time during which a properly filed application for State post-conviction or other
       collateral review with respect to the pertinent judgment or claim is pending shall
       not be counted toward any period of limitation under this subsection.

                                                 4
habeas corpus continues to run. Once post-conviction proceedings are completed through state

court appellate review, whatever time is left on the one-year time limit is the period of time Salandy

has to seek federal habeas corpus review.

       Salandy still may exhaust his claims in state court and return to federal court. He is well

within the limitations period under the Maryland Uniform Postconviction Procedure Act

(“UPPA”), codified at Crim. Proc. §§ 7-101, et seq., to file a post-conviction petition no later

than ten years after the December 19, 2016 imposition of his sentence. Moreover, the one-year

limitations period in which to file a federal habeas petition also has not yet expired as it did not

begin to run until Salandy’s convictions “became final by the conclusion of direct review,” 28

U.S.C. § 2244(d)(1)(A), which occurred on January 1, 2019, or 90 days after the Court of Appeals

of Maryland denied his petition for writ of certiorari. See Sup. Ct. Rule 13.1 (requiring petition

for a writ of certiorari to be filed within 90 days of date of judgment from which review is sought);

see also Clay v. United States, 537 U.S. 522, 527 (2003) (“Finality attaches when this Court affirms

a conviction on the merits on direct review or denies a petition for a writ of certiorari, or when the

time for filing a certiorari petition expires.”). If Salandy files a post-conviction petition in state

court within one year of January 1, 2019, the one-year period to file a § 2254 habeas petition in

federal court will be tolled (that is, paused) so long as the post-conviction petition is pending. See

28 U.S.C. § 2244(d)(2) (“The time during which a properly filed application for State post-

conviction or other collateral review with respect to the pertinent judgment or claim is pending

shall not be counted toward any period of limitation under this subsection.”).

       Given these constraints, the pending petition will be dismissed without prejudice to provide

Salandy adequate time and notice to comply with both the exhaustion and filing deadline




                                                  5
requirements. Salandy will be sent forms and an information packet for filing a § 2254 petition if

he decides to do so after he exhausts his remedies in state court.

                                    Certificate of Appealability

       When a district court dismisses a habeas petition solely on procedural grounds, a certificate

of appealability will not issue unless the petitioner can demonstrate both “(1) ‘that jurists of reason

would find it debatable whether the petition states a valid claim of the denial of a constitutional

right’ and (2) ‘that jurists of reason would find it debatable whether the district court was correct

in its procedural ruling.’” Rose v. Lee, 252 F.3d 676, 684 (4th Cir. 2001) (quoting Slack v.

McDaniel, 529 U.S. 473, 484 (2000)). Salandy fails to meet this standard and a Certificate of

Appealability shall not issue.

                                             Conclusion

       For the foregoing reasons, the Petition is DISMISSED without prejudice. The Court

declines to issue a Certificate of Appealability. A separate Order shall issue.




July 15, 2019                                  _______/S/___________________
Date                                           Paul W. Grimm
                                               United States District Judge




                                                  6
